DONGYING PHARMACEUTICAL CO, LIMITED
c/o 1225 Prince’s Building
10 Charter Road, Central
Hong Kong


July 31, 2008


JIANGUO WANG
Room 902 No. 6
Lane 501 Wan Zhen Road
Shanghai, China
200333


And to:


SINOBIOPHARMA, INC.
(formerly Buzz Media, Ltd.)
2820 W. Charleston Blvd., Suite 22
Las Vegas, NV 89102


Dear Sir:



Re:
AGREEMENT TO CANCEL 59,000,500 SHARES OF COMMON STOCK OF SINOBIOPHARMA, INC.
(THE “COMPANY”) REGISTERED IN THE NAME OF JIANGUO WANG UPON COMPLETION OF THE
ACQUISITION BY THE COMPANY OF 100% OF THE ISSUED AND OUTSTANDING SHARES OF
DONGYING PHARMACEUTICAL CO, LIMITED (“DONGYING BVI”)  



Subject to and in accordance with the terms and conditions contained herein,
this binding letter agreement (the “Agreement”) will set forth the basic
understanding, terms and conditions relating to the cancellation of 59,000,500
of the 62,500,500 shares of common stock of the Company registered in the name
of Jianguo Wang upon completion of the share exchange agreement between the
Company, Dongying BVI and all the shareholders of Dongying BVI (the “Share
Exchange Agreement”), whereby the Company will acquire 100% of the issued and
outstanding shares of Dongying BVI. Such cancellation by Jianguo Wang is to: (i)
encourage the shareholders of Dongying BVI to enter into the Share Exchange
Agreement; (ii) allow Dr. Le-qun Lee Huang to be the largest shareholder in the
Company; and (iii) encourage equity investment into the Company.


1. Cancellation of shares. Mr. Jianguo Wang hereby agrees that within ten (10)
days after the closing of the Share Exchange Agreement, whereby the Company will
acquire 100% of the issued and outstanding shares of Dongying BVI, Mr. Wang will
voluntarily surrender for cancellation and return to the Company’s treasury
59,000,500 of the 62,500,500 shares of common stock of the Company registered in
Mr. Wang’s name. In addition, Mr. Wang hereby agrees to provide the Company with
an irrevocable stock power of attorney which will set out the transfer of
59,000,500 shares of the Company’s common stock from the 62,500,500 shares
registered in Mr. Wang’s name on share certificate #286 to the Company, which
Mr. Wang will have medallion stamped by a brokerage house or have his signature
guaranteed by a bank or notary public that is acceptable to the Company and it’s
transfer agent. A copy of the irrevocable stock power of attorney is attached
hereto as Schedule “A”.


 
 

--------------------------------------------------------------------------------

 


2. Execution in Counterparts. This Agreement may be executed in original or
counterpart form, delivered by facsimile or otherwise, and when executed by the
parties as aforesaid, shall be deemed to constitute one agreement and shall take
effect as such.



3. Governing Law. The situs of this Agreement is Vancouver, British Columbia,
and for all purposes this Agreement will be governed exclusively by and
construed and enforced in accordance with the laws and Courts prevailing in the
Province of British Columbia.


Yours very truly,
DONGYING PHARMACEUTICAL CO, LIMITED



Per:
/s/ Le-qun Lee Huang
 
Le-qun Lee Huang, Director



If Mr. Jianguo Wang wishes to accept the terms and conditions set forth above,
please execute this Agreement and fax or scan and e-mail a copy of the executed
Agreement to Devlin Jensen, Attention: Michael Shannon at (604) 684-0916 as well
as return an originally signed copy to Devlin Jensen at 2550 - 555 W. Hastings
St., Vancouver, BC, Canada V6B 4N5. Upon such execution and return via fax or
scan and e-mail, this Agreement shall constitute a binding agreement upon the
parties.


/s/ Jianguo Wang
 
Dated: August 19, 2008
Jianguo Wang, shareholder of
   
Sinobiopharma, Inc.
   

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Schedule “A”


IRREVOCABLE POWER OF ATTORNEY TO TRANSFER SHARES


KNOWN ALL MEN BY THESE PRESENTS, that           JIANGUO WANG
For No Value Received does hereby gift unto
SINOBIOPHARMA, INC.


Fifty-Nine Million Five Hundred (59,000,500) shares of common stock of
Sinobiopharma, Inc. standing in name of the undersigned on the share register of
Sinobiopharma, Inc. represented by Certificate No. 286 herewith AND the
undersigned does hereby constitute and appoint Sinobiopharma, Inc. as his true
and lawful attorney, IRREVOCABLY, for him and in his name and stead to gift the
said stock, and for that purpose to make and execute all necessary acts of
assignment and transfer thereof, and to substitute one or more persons with like
full power, hereby ratifying and confirming all that his said Attorney or
its/his substitute or substitutes shall lawfully do by virtue hereof.


IN WITNESS WHEREOF, the undersigned have hereunto set her hand and seal at
effective as of the ___ day of August, 2008.


SIGNED and DELIVERED by
)
 
JIANGUO WANG in the presence of:
)
   
)
   
)
 
Witness
)
JIANGUO WANG
 
)
   
)
 
Address
)
   
)
   
)
 
 
)
 
 
)
 
 
)
   
)
 

 

--------------------------------------------------------------------------------

The signature(s) must be guaranteed by an eligible guarantor institution (Banks,
Stockbrokers, Savings and Loan Associations and Credit Unions)
 
 
- 3 -

--------------------------------------------------------------------------------

 
 